

116 S4232 IS: To amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments.
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4232IN THE SENATE OF THE UNITED STATESJuly 20, 2020Mr. Heinrich (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments.1.Extension of coverage of coronavirus relief fund payments to tribal governmentsSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by inserting (or, in the case of a Tribal government, December 30, 2022) after December 30, 2020.